In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana


                       No. 06-17-00069-CV



ASHLEY HIGHTOWER AND ASH HIGH ENTERPRISES, LLC, Appellants

                                V.

          ALLEGHENY INVESTMENTS, LLC, Appellee



              On Appeal from the 276th District Court
                      Titus County, Texas
                     Trial Court No. 39136




           Before Morriss, C.J., Moseley and Burgess, JJ.
            Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       Ashley Hightower filed a timely notice of appeal on June 8, 2017. The clerk’s record was

filed on June 21, 2017, and the reporter’s record was filed on August 15, 2017.     The original

deadline for Hightower’s appellate brief was September 14, 2017. When neither a brief nor a

motion to extend time for filing same was received by September 14, 2017, this Court advised

Hightower by letter dated October 3, 2017, that the brief was late. We further extended the

deadline for filing the brief to October 24, 2017. We warned Hightower that failure to file the

brief by October 24, 2017, would subject this appeal to dismissal for want of prosecution. See

TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

       We have received no responsive communication from Hightower and have not received

his appellate brief. Having not received any response to this Court’s letter of October 3, 2017,

Hightower’s appeal is ripe for dismissal for want of prosecution. Consequently, pursuant to Rules

38.8 and 42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                              Bailey C. Moseley
                                              Justice

Date Submitted:        November 8, 2017
Date Decided:          November 9, 2017




                                                 2